SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 To SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) magicJack VocalTec Ltd. (Name of Issuer) Ordinary Shares, no par value (Title of Class of Securities) M97601120 (CUSIP Number) December 31, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) CUSIP No. M97601120 SCHEDULE 13G Page 2 of 6 Pages 1) NAME OF REPORTING PERSON Mark Pavol, not individually but solely as Trustee of the DB December 2012 GRAT 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0 12) TYPE OF REPORTING PERSON OO CUSIP No. M97601120 SCHEDULE 13G Page 3 of 6 Pages Item 1. (a) Name of Issuer: magicJack VocalTec Ltd. (b) Address of Issuer’s Principal Executive Offices: 12 Benny Gaon Street, Building 2B
